Mr. Chief Justice Wallace, said:
The prisoner is detained in custody by the authorities of the Government of the United States, by virtue of the judgment rendered by the United States Court in Oregon, and it is not claimed that the term of his imprisonment has expired. The circumstance that he is imprisoned at the State Prison and in the keeping of its warden is of no import in this respect, for these are but the agencies and means of his confinement adopted by the United States by the consent of the State.
The petitioner being a prisoner held by the authorities of the Government of the United States, by virtue of the judgment of a Federal Court of exclusive jurisdiction in the case, it is my duty under the statutes of the State to remand him. (Penal Code, Sec. 1,486.)
It is there provided that if the time during which a party may be legally detained in custody has not expired, he must be remanded if he appear to be detained in custody “ by virtue of process issued by any Court or Judge of the United States in a case where such Court or Judge has exclusive jurisdiction.
In Ableman v. Booth (21 How. U. S. 523), the question of the power of the State courts to deal with persons detained as the petitioner is, was discussed by- Mr. Chief Justice *163Taney with his accustomed ability, and it was there held that when the return to the writ is made, and the State Court or Judge is judicially apprised that the party is in custody under the authority of the United States, they can proceed no further. “They then know,” says the Chief Justice, “that the prisoner is within the dominion and jurisdiction of another government, and that neither the writ of habeas corpus nor any other process issued under State authority, can pass over the line of division between the two sovereignties. He is then within the domain and exclusive jurisdiction of the United States. If he has committed an offense against their laws, their tribunals alone can punish him. If he is wrongfully imprisoned, their judicial tribunals can release him and afford him redress.
The petitioner must be remanded, and it is so ordered.